Almand, Chief Justice.
The Court of Appeals held that, "Damages as just and adequate compensation for property taken in the exercise of eminent domain in this State do not include expenses for expert witnesses and legal counsel,” Shelton v. Housing Authority of the City of Atlanta, 122 Ga. App. 535 (1) (177 SE2d 832), citing in support of the ruling the case of Bowers v. Fulton County, 122 Ga. App. 45 (176 SE2d 219). The sole assignment of error in the application for the writ of certiorari is upon the above quoted ruling. At the time the application for the writ was granted the court granted the writ in Bowers v. Fulton County, supra. The ruling we have made this day in the Bowers case controls the instant case and requires an affirmance of the ruling by the Court of Appeals.

Judgment affirmed.


Mobley, P. J., and Grice, J., and Judge T. O. Marshall, Jr., concur.


Nichols, Undercofler and Hawes, JJ., dissent, Felton, J., disqualified.

Argued January 13, 1971
Decided July 9, 1971
Rehearing denied July 30, 1971.
J. P. Shelton, pro se.
King & Spalding, R. William Ide, III, for appellee.